Digitally signed by
                                                                            Reporter of Decisions
                                                                            Reason: I attest to the
                       Illinois Official Reports                            accuracy and
                                                                            integrity of this
                                                                            document
                               Appellate Court                              Date: 2019.07.01
                                                                            14:45:21 -05'00'




                  Sykes v. Schmitz, 2019 IL App (1st) 180458



Appellate Court   CORY SYKES, Plaintiff-Appellant, v. LEO P. SCHMITZ, Director
Caption           of State Police, Defendant-Appellee (The Cook County State’s
                  Attorney’s Office, Respondent-Appellee).



District & No.    First District, Third Division
                  Docket No. 1-18-0458



Filed             March 20, 2019



Decision Under    Appeal from the Circuit Court of Cook County, No. 16-CH-13588; the
Review            Hon. Sophia H. Hall, Judge, presiding.



Judgment          Vacated and remanded with instructions.


Counsel on        James A. Payonk Jr., of James A. Payonk, Jr., P.C., of Orland Park, for
Appeal            appellant.

                  Kwame Raoul, Attorney General, and Kimberly M. Foxx, State’s
                  Attorney, both of Chicago (David L. Franklin, Solicitor General,
                  Katelin B. Buell, Assistant Attorney General, and Cathy McNeil
                  Stein, Paul Castiglione, Martha-Victoria Jimenez, and Marie D.
                  Spicuzza, Assistant State’s Attorneys, of counsel), for appellees.
     Panel                     JUSTICE ELLIS delivered the judgment of the court, with opinion.
                               Presiding Justice Fitzgerald Smith and Justice Howse concurred in the
                               judgment and opinion.


                                                 OPINION

¶1         In Illinois, if an applicant for a Firearm Owners Identification Card has been convicted of a
       felony, the Illinois State Police may deny the application on that basis alone. But the applicant
       can petition for relief from that denial. In some instances, that petition must be directed to the
       Director of the State Police (Director). But for certain disqualifying offenses in an applicant’s
       background, that petition may be made in the circuit court. See 430 ILCS 65/8(c), 10(a), 10(c)
       (West 2014).
¶2         This case ultimately turns on which avenue our plaintiff was allowed to take—a petition to
       the Director or to the circuit court. It involves the interpretation of a poorly drafted statute. But
       our reading is that plaintiff was required to petition the Director, not the circuit court. Here,
       however, plaintiff petitioned the circuit court. Because the circuit court lacked subject-matter
       jurisdiction to hear the petition, we vacate the circuit court’s order and remand with
       instructions to dismiss the petition for lack of jurisdiction.

¶3                                            BACKGROUND
¶4         In 1996, plaintiff Corey Sykes pleaded guilty to possession of a controlled substance, a
       Class 4 felony violation of the Illinois Controlled Substances Act (720 ILCS 570/100 et seq.
       (West 1996)). He received two years’ probation. Nearly 20 years later, he applied for a Firearm
       Owners Identification Card (FOID Card) with the Illinois State Police (ISP). In May 2015, the
       ISP denied that application. All parties agree that, due to his 1996 conviction, the ISP’s denial
       was proper. See id. § 8(c).
¶5         So plaintiff filed a petition for relief from that prohibition under section 10(a) of the
       Firearm Owners Identification Card Act (FOID Card Act). See id. § 10(a). He filed that
       petition with the circuit court, not the Director. The Cook County State’s Attorney filed an
       objection to plaintiff’s petition. The trial court held an evidentiary hearing and denied plaintiff
       relief.
¶6         Plaintiff timely appealed to this court. After an initial review, we ordered supplemental
       briefing on the issue of the court’s subject-matter jurisdiction under section 10(a).

¶7                                               ANALYSIS
¶8                                                     I
¶9         We have a duty to consider the court’s subject-matter jurisdiction, even if the parties do not
       raise it, and even if (as here) the parties all believe that jurisdiction properly attached below.
       Belleville Toyota, Inc. v. Toyota Motor Sales, U.S.A., Inc., 199 Ill. 2d 325, 333-34 (2002);
       Fuller v. Department of State Police, 2019 IL App (1st) 173148, ¶ 15. Subject-matter
       jurisdiction is conferred by our constitution, which places original jurisdiction in the circuit
       court for virtually all “justiciable matters,” except that the courts’ power to “review
       administrative action” is governed by state statute. Ill. Const. 1970, art. VI, § 9; Belleville

                                                     -2-
       Toyota, 199 Ill. 2d at 334. The action before us is a review of administrative action. See People
       v. Frederick, 2015 IL App (2d) 140540, ¶ 13. So our jurisdiction is governed by statute. Town
       & Country Utilities, Inc. v. Illinois Pollution Control Board, 225 Ill. 2d 103, 122 (2007).
¶ 10        Specifically, the court’s jurisdiction is governed by section 10(a) of the FOID Card Act.
       See Frederick, 2015 IL App (2d) 140540, ¶ 13. Section 10(a) provides as follows:
                “Whenever an application for a [FOID] Card is denied ***, the aggrieved party may
                appeal to the Director of State Police for a hearing upon such denial ***, unless the
                denial *** was based upon a forcible felony, stalking, aggravated stalking, domestic
                battery, any violation of the Illinois Controlled Substances Act, the Methamphetamine
                Control and Community Protection Act, or the Cannabis Control Act that is classified
                as a Class 2 or greater felony, any felony violation of Article 24 of the Criminal Code
                of 1961 or the Criminal Code of 2012, or any adjudication as a delinquent minor for the
                commission of an offense that if committed by an adult would be a felony, in which
                case the aggrieved party may petition the circuit court in writing in the county of his or
                her residence for a hearing upon such denial ***.” (Emphases added.) 430 ILCS
                65/10(a) (West 2014).
¶ 11        In interpreting this language, we start, as always, with the plain language of the statute, the
       best indicator of discerning the legislature’s intent. Oswald v. Hamer, 2018 IL 122203, ¶ 10. If
       the plain language is unambiguous, we apply it without resort to other aids of statutory
       construction. People ex rel. Madigan v. Kinzer, 232 Ill. 2d 179, 184 (2009).
¶ 12        The language of section 10(a), quoted above, provides that an aggrieved FOID Card
       applicant may only file his petition with the Director “unless” the disqualifying felony
       conviction falls within one of the enumerated felonies listed, “in which case” the aggrieved
       applicant may petition the circuit court. 430 ILCS 65/10(a) (West 2014).
¶ 13        For context, recall that the disqualifying felony conviction in plaintiff’s past was a Class 4
       felony conviction for a violation of the Controlled Substances Act. So that implicates language
       in the middle of the long passage that is subsection (a) of section 10. That is, plaintiff could not
       petition the circuit court directly “unless” his disqualifying felony fell within this category:
                “any violation of the Illinois Controlled Substances Act, the Methamphetamine
                Control and Community Protection Act, or the Cannabis Control Act that is classified
                as a Class 2 or greater felony.” Id.
¶ 14        The question, then, is whether a Class 4 felony violation of the Controlled Substances Act
       is described within this language quoted above. The Director (joined by the other parties) says
       it is, because “any violation of the Illinois Controlled Substances Act” would include, of
       course, a Class 4 felony violation. (Emphasis added.) Id.
¶ 15        But there is that pesky modifying phrase at the end of the language quoted above: “that is
       classified as a Class 2 or greater felony.” Id. Does that language apply just to the drug statute
       immediately preceding it, the “Cannabis Control Act?” Or does it apply to all three of the drug
       statutes referenced, including the Controlled Substances Act? Because if it is the latter, then
       plaintiff’s Class 4 felony violation would not fall within this language, as it was not a “Class 2
       or greater” felony violation of the Controlled Substances Act. Id.
¶ 16        Section 10(a) is anything but a model of legislative draftsmanship. Even this isolated
       passage we are discussing was written in clunky fashion. Yet we think the answer is clear: The
       modifying phrase “that is classified as a Class 2 or greater felony” applies to violations of any


                                                    -3-
       of the three drug statutes referenced, not just the last of those statutes, the Cannabis Control
       Act.
¶ 17       We need only ask this simple but dispositive question: What does this modifying phrase
       modify? The Director, of course, says it modifies only the language immediately preceding
       it—the “Cannabis Control Act.” Id. But that cannot be true, because then the thing “that is
       classified as a Class 2 or greater felony” would be the Cannabis Control Act. And no law—not
       the Cannabis Control Act or any statute—is “classified” as a “felony” of any kind. Statutes are
       not felonies. They are statutes.
¶ 18       So do we back it up further and say that the phrase “that is classified as a Class 2 or greater
       felony” modifies all three of the referenced drug laws? No, for the same reason. A statute is
       not, itself, “classified” as a felony.
¶ 19       The answer is that we back it up further still, to the reference to a “violation.” To string it
       together: “any violation [of the three referenced drug laws] that is classified as a Class 2 or
       greater felony.” Id. That is the only interpretation that makes sense, because only a violation of
       a statute can be “classified” as a felony or misdemeanor. That is how each of these three
       statutory schemes prohibiting various drugs read, throughout their schemes. See, e.g., 720
       ILCS 570/216(c) (West 2014) (Illinois Controlled Substances Act) (“A violation of this
       Section is a Class A misdemeanor. A second or subsequent violation of this Section is a Class
       4 felony.”); 720 ILCS 646/25(a)(2) (West 2014) (Methamphetamine Control and Community
       Protection Act) (“A person who violates paragraph (1) of this subsection (a) is guilty of a Class
       1 felony.”); 720 ILCS 550/5.3(c) (West 2016) (Cannabis Control Act) (“A person who violates
       this Section is guilty of a Class 2 felony.”).
¶ 20       Indeed, that is how all criminal statutes read. They provide that the violation of their
       provisions is classified as a certain felony or misdemeanor. A person does not commit a felony
       or any crime until he or she violates a law. Some version of the word “violate” always appears
       in the provision designating the classification of an offense as a felony or misdemeanor of
       some degree. So it would be odd, to say the least, to claim that here, in section 10(a) of the
       FOID Card Act, it is the “Cannabis Control Act” that would be “classified as a Class 2 or
       greater felony” and not a “violation of” that and the other statutes that is so classified.
¶ 21       With that understanding, the rest is academic. There can be no doubt that the phrase “any
       violation of” incorporates each of the three drug laws that follow it: any violation of the
       Controlled Substances Act, any violation of the methamphetamine statute, and any violation of
       the Cannabis Control Act. This entire phrase—“any violation of the Illinois Controlled
       Substances Act, the Methamphetamine Control and Community Protection Act, or the
       Cannabis Control Act”—acts as one bloc. Which means that the closing modifier—“that is
       classified as a Class 2 or greater felony”—modifies the entire bloc. That is, it modifies a
       “violation of” any of the three referenced drug statutes, not just the Cannabis Control Act.
¶ 22       Consider, as well, how easy it would have been for the General Assembly to apply that
       modifying phrase only to the Cannabis Control Act, if that were its intent. If the General
       Assembly wanted to include “any” violation of the Controlled Substances Act or the
       methamphetamine statute, but only “Class 2 or greater felony” violations of the Cannabis
       Control Act, it would not have strung those three statutes together as a bloc, with the word
       “violation” before them and the modifying phrase after them.
¶ 23       Instead, the General Assembly would have said something along the lines of this: “any
       violation of the Illinois Controlled Substances Act or the Methamphetamine Control and

                                                    -4-
       Community Protection Act” and then, as an independent clause within the long list in section
       10(a), it would have said, “any violation of the Cannabis Control Act that is classified as a
       Class 2 or greater felony.” Then it would be clear that the phrase “that is classified as a Class 2
       or greater felony” modified only the words “violation of the Cannabis Control Act” and not
       violations of the other drug statutes.
¶ 24       If that sounds overly technical, consider once again section 10(a)’s list of qualifying
       offenses:
               “a forcible felony, stalking, aggravated stalking, domestic battery, any violation of the
               Illinois Controlled Substances Act, the Methamphetamine Control and Community
               Protection Act, or the Cannabis Control Act that is classified as a Class 2 or greater
               felony, any felony violation of Article 24 of the Criminal Code of 1961 or the Criminal
               Code of 2012, or any adjudication as a delinquent minor for the commission of an
               offense that if committed by an adult would be a felony.” 430 ILCS 65/10(a) (West
               2014).
¶ 25       This list covers many different offenses and treats them quite differently. Some offenses
       are referred to generally as a category (“forcible felon[ies]”). Id. Some are identified by name
       (stalking, aggravated stalking, domestic battery). Some are referenced more generally by a
       comprehensive statutory scheme of laws (the drug laws we have discussed or article 24 of the
       relevant criminal code, concerning the use of “deadly weapons”). As to some offenses, any
       felony conviction will apply. As to others, only felony convictions of Class 2 or greater apply.
       Some offenses are not limited to felony versions, and the applicant need not have even been
       convicted of the offense. See, e.g., Frederick, 2015 IL App (2d) 140540, ¶ 16 (applicant need
       not have been convicted of domestic battery under section 10(a) to petition circuit court
       directly); Miller v. Department of State Police, 2014 IL App (5th) 130144, ¶ 22 (same).
¶ 26       In other words, the General Assembly did not merely lump all these offenses together in
       one string cite. Section 10(a) does contain one long string of qualifying offenses, to be sure, but
       the General Assembly treated various categories of offenses differently, as just described. So
       had the General Assembly wanted to treat violations of the Cannabis Control Act differently
       than those of the Controlled Substances Act and the Methamphetamine Act, there is no reason
       why it would not have separated out the reference to the Cannabis Control Act in a far clearer
       manner, as it did with the other various offenses listed.
¶ 27       In sum, plaintiff was permitted to petition the circuit court only if his disqualifying
       conviction fell within the category of “any violation of the Illinois Controlled Substances Act
       *** that is classified as a Class 2 or greater felony.” 430 ILCS 65/10(a) (West 2014). His Class
       4 felony conviction did not fall within that category. So his only recourse was to petition the
       Director. Id. § 10(c). The circuit court lacked subject-matter jurisdiction over his petition.

¶ 28                                                II
¶ 29       The Director (whom the other parties join) raises several arguments why we are reading the
       statute incorrectly. We will take them in turn.

¶ 30                                                   A
¶ 31       The first is that we should defer to the interpretation of the Director, as he is the head of the
       state agency charged with enforcing the FOID Card Act. See People ex rel. Madigan v. Illinois


                                                     -5-
       Commerce Comm’n, 2015 IL App (1st) 140275, ¶ 24 (court gives “substantial weight and
       deference to an interpretation of an ambiguous statute by the agency charged with the
       administration and enforcement of the statute” (internal quotation marks omitted)). For several
       reasons, we disagree.
¶ 32       For one thing, section 10(a) is a subject-matter jurisdictional provision. We seriously
       question the wisdom of allowing an executive-branch official to define a court’s subject-matter
       jurisdiction, even if it is, in this case, a special statutory jurisdiction. The constitution reserves
       the question of subject-matter jurisdiction to a court. True, in this context of reviewing
       administrative action, that jurisdiction is determined by state statute. See Ill. Const. 1970, art.
       VI, § 9; Belleville Toyota, 199 Ill. 2d at 334. Still, a court, and no one else, must interpret that
       statute to determine the scope of its own jurisdiction. This would be the first we have heard of
       a court handing over the determination of its subject-matter jurisdiction to an executive-branch
       official.
¶ 33       Along those same lines, we question why we would defer to the Director here, in any event.
       We can think of no reason why an agency director would be any better suited at reading a
       provision governing the court’s subject-matter jurisdiction. After all, we are not construing
       technical terms of art in the industry, with which the expert administrative agency is more
       familiar and better suited to understand and place in the appropriate context, compared to a
       bunch of lawyers in black robes. Cf., e.g., Commonwealth Edison Co. v. Illinois Commerce
       Comm’n, 2016 IL App (1st) 150425, ¶ 20 (deferring to Illinois Commerce Commission’s
       interpretation of “formula rate structure” in Public Utilities Act); Abrahamson v. Illinois
       Department of Professional Regulation, 153 Ill. 2d 76, 97-98 (1992) (deferring to medical
       licensing board’s understanding of what behavior by doctor constitutes “dishonorable,
       unethical or unprofessional conduct of a character likely to deceive, defraud or harm the
       public” (internal quotation marks omitted)). We cannot imagine how the Director’s expertise
       and experience make him more any more adept at the intricacies of statutory construction.
¶ 34       Third, we do not defer to an agency’s interpretation unless we find the language of the
       statute ambiguous. Abrahamson, 153 Ill. 2d at 98; Commonwealth Edison Co., 2016 IL App
       (1st) 150425, ¶ 19. We do not find this language ambiguous. Poorly drafted, yes, but not
       ambiguous. And in any event, deferring to an administrative agency’s interpretation is not the
       same thing as accepting whatever it says. We will reject that interpretation if it is unreasonable
       or erroneous. General Motors Corp. v. State of Illinois Motor Vehicle Review Board, 224 Ill.
2d 1, 13 (2007); People ex rel. Madigan, 2015 IL App (1st) 140275, ¶ 24; Village of Roselle v.
       Roselle Police Pension Board, 382 Ill. App. 3d 1077, 1082 (2008). Such is the case here.

¶ 35                                                 B
¶ 36       The Director next cites the “last antecedent” doctrine for his interpretation. “[T]he last
       antecedent doctrine provides that relative or qualifying words or phrases in a statute serve only
       to modify words or phrases which are immediately preceding.” People v. Davis, 199 Ill. 2d
130, 138 (2002). Thus, says the Director, the phrase “that is classified as a Class 2 or greater
       felony” (430 ILCS 65/10(a) (West 2014)) must be read as only modifying the words that
       immediately precede it—the “Cannabis Control Act.” Id.
¶ 37       That doctrine supports our interpretation, and we have already explained why. The
       “phrase” that “immediately preced[es]” the modifier “that is classified as a Class 2 or greater
       felony” in section 10(a) can only be the phrase that backs up all the way to the words “any

                                                     -6-
       violation of.” Any other interpretation would make no sense at all; it would mark the first time
       in the history of Illinois statutory drafting that the General Assembly considered a statute,
       itself, to be “classified” as a felony, instead of a “violation of” that statute being so classified.
¶ 38       So one way of looking at this is that our interpretation is in line with the “last antecedent”
       rule. We are attaching the modifier “that is classified as a Class 2 or greater felony” to the
       (properly identified) phrase that immediately precedes it.
¶ 39       Or, if one would argue that a rigid, technical application of the “last antecedent” rule
       requires us to attach the modifier “that is classified as a Class 2 or greater felony” only to the
       phrase “Cannabis Control Act” that immediately precedes it, we would have to reject the
       application of that rule here, because it would lead to an absurd reading of the statute. The
       “cardinal principle” of statutory interpretation, superseding all others, is determining the
       legislature’s intent. Oswald, 2018 IL 122203, ¶ 10. We believe our interpretation has done so,
       based on the plain language. So even if the Director were somehow correct in his reference to
       the “last antecedent” doctrine, that rule of construction, like any other, must yield when it
       would be inconsistent with legislative intent. See In re E.B., 231 Ill. 2d 459, 467 (2008)
       (following last antecedent doctrine “unless the intent of the legislature, as disclosed by the
       context and reading of the entire statute,” requires different interpretation).
¶ 40       Either way, the “last antecedent” doctrine does not lead us to a different reading of section
       10(a).

¶ 41                                                    C
¶ 42       The Director further argues that Miller, 2014 IL App (5th) 130144, supports his
       interpretation. It does not.
¶ 43       In Miller, the ISP revoked Miller’s FOID Card on the stated grounds that he had been
       charged with unlawful possession of a controlled substance and domestic battery. Id. ¶¶ 2, 12.
       (He was later convicted of both offenses, but this court held that the ISP was stuck with its
       stated basis, which only concerned charges of those offenses.) Miller filed a section 10 petition
       for relief with the circuit court. Id. ¶ 3. The ISP challenged the circuit court’s jurisdiction under
       section 10(a), arguing that section 10(a) only allows a direct petition to the circuit court if the
       aggrieved applicant was convicted of those offenses. Id. ¶ 18. This court held that section 10(a)
       allowed a direct petition to the circuit court even based on a charge of domestic battery,
       because the plain language of that statute did not require a conviction for domestic battery. Id.
       ¶ 22.
¶ 44       That was enough to give the circuit court subject-matter jurisdiction over the petition. It
       was not necessary to consider the other crime charged—unlawful possession of a controlled
       substance—nor did this court purport to do so. It is true, however, that in its preliminary
       discussion of the facts, this court wrote this: “The petition was filed pursuant to section 10 of
       the Act [citation], which allows an aggrieved party to appeal directly to the circuit court
       following a denial or revocation of a FOID card where the denial or revocation was ‘based
       upon,’ inter alia, a domestic battery or any violation of the Illinois Controlled Substances
       Act.” Id. ¶ 3.
¶ 45       Later, again generally discussing section 10(a), the court wrote that “section 10(a) of the
       Act provides that an aggrieved party may appeal to the circuit court if the revocation of his



                                                     -7-
       FOID card was ‘based upon’ one of the enumerated offenses, inter alia, domestic battery and
       any violation under the Illinois Controlled Substances Act.” Id. ¶ 19.
¶ 46       Again, however, in neither instance did this court follow up with any substantive
       discussion whatsoever of how violations of the Controlled Substances Act are treated under
       section 10(a), because it was not pertinent to the court’s holding. Miller stands simply for the
       proposition that, for certain offenses listed in section 10(a), such as domestic battery, the
       aggrieved applicant need not have been convicted of the charge to directly petition to the
       circuit court. Id. ¶ 22. The court’s brief references to the portion of section 10(a) regarding
       violations of the Controlled Substances Act were mere dicta. Miller does not change our
       conclusion.

¶ 47                                                   D
¶ 48       Finally, the Director argues that the legislative history of section 10(a) supports his
       conclusion. We need not resort to legislative history if we find the language unambiguous.
       People v. Collins, 214 Ill. 2d 206, 214 (2005). And we have so found here. Yet even if we
       agreed that resort to legislative history were appropriate, that history can only lead to one
       conclusion—that our interpretation, not the Director’s, is the correct one.
¶ 49       Before 2005, the language of section 10(a) did not include any reference to the
       Methamphetamine Control and Community Protection Act, because that act did not exist. The
       language in Section 10(a), back then, provided that an aggrieved applicant could directly
       petition the circuit court for relief from prohibition if his denial was based, among other things,
       on
               “any violation of either the Illinois Controlled Substances Act or the Cannabis Control
               Act that is classified as a Class 2 or greater felony.” 430 ILCS 65/10(a) (West 2004).
¶ 50       Now that language is clear beyond any doubt. Even the Director concedes (no small
       concession) that under that language, the modifier “that is classified as a Class 2 or greater
       felony” applied to violations of each of the two drug statutes referenced, including the
       Controlled Substances Act. The Director agrees that the language was clear back then because
       “there was no comma differentiating” the two drug statutes and due to the presence of the word
       “either.”
¶ 51       In contrast, when section 10(a) was amended in 2005, it read in pertinent part as it does
       today:
               “any violation of the Illinois Controlled Substances Act, the Methamphetamine
               Control and Community Protection Act, or the Cannabis Control Act that is classified
               as a Class 2 or greater felony.” 430 ILCS 65/10(a) (West 2014).
¶ 52       The Director is right—now there are commas, and the word “either” disappeared. So those
       are difference between the pre-2005-amended section 10(a) and today’s version, but we are not
       sure how that helps him. There are commas now because section 10(a) now lists three, not two,
       predicate statutory schemes. We would expect formal writing to forgo a comma to separate
       two different options (“A or B”), because the “or” does the separating just fine by itself. But we
       would use commas to separate more than two options (“A, B, or C”). So the presence of
       commas strikes us as less an indicator of legislative intent and more a desire to use proper
       grammar.



                                                    -8-
¶ 53       We would say the same thing regarding the deletion of the word “either” in the 2005
       amendment. That is, because the number of statutes changed from two to three, “either” had to
       go. It seems to be a commonly held belief that the word “either” only refers to two options, and
       not to more than two. We are not sure that is universally true as a matter of strict grammar, but
       that is how the dictionaries seem to principally define “either”: “being the one or the other of
       two”; “one or the other of two”; “Used before the first of two (or occasionally more) given
       alternatives (the other being introduced by ‘or’).”1
¶ 54       So the fact that commas were inserted into the language as it now appears, and that the
       word “either” was deleted, does not seem to speak one way or the other as to legislative intent.
¶ 55       Those technical points aside, there is a more fundamental reason why the legislative
       history does not support the Director’s position. As even the Director concedes, up until the
       2005 amendment, the language of section 10(a) permitted a direct petition to the circuit court
       only for Class 2 or greater felony convictions of the Controlled Substances Act—the
       modifying language, in other words, applied to violations of the Controlled Substances Act.
¶ 56       So if we are to accept the Director’s argument that this modifying language no longer does
       so, post-2005 amendment, it must mean that the General Assembly made the judgment, in the
       2005 amendment, to make a substantive change to the FOID Card law—to no longer permit
       direct appeals of FOID Card denials only for Class 2 felony violations of the Controlled
       Substances Act but, instead, to now open up direct petitions to the circuit court for denials
       based on any violation of the Controlled Substances Act.
¶ 57       But there is no indication whatsoever that the General Assembly so intended and every
       reason to believe that the General Assembly was paying absolutely no attention to that issue.
       We say that because the public act that amended section 10(a) in 2005 was concerned with one
       and only one thing—stopping the expanding scourge of methamphetamine abuse.
¶ 58       Public Act 94-556 created the Methamphetamine Control and Community Protection Act,
       whose purpose was to combat the “manufacture, distribution, and use of methamphetamine
       *** in Illinois.” Pub. Act 94-556, §§ 1, 5 (eff. Sept. 11, 2005). The General Assembly believed
       that methamphetamine required its own statutory scheme, separate from the Controlled
       Substances Act, because “methamphetamine is not only distributed and used but also
       manufactured here, and because the manufacture of methamphetamine is extremely and
       uniquely harmful.” Id. § 5.
¶ 59       The public act is over 400 pages. First, it created the underlying Methamphetamine Control
       and Community Protection Act itself. See id. §§ 1-110. And it repealed some existing
       provisions regarding methamphetamines in favor of the new, comprehensive act. See id.
       § 1056. The rest of the public act—well over 300 pages of it—is devoted to incorporating
       references to this new act into over 100 other statutes throughout the Illinois Compiled
       Statutes. See id. §§ 901-1120.
¶ 60       In nearly every amendment to over 100 different existing state statutes, the General
       Assembly did little more than insert a reference to this new methamphetamine law next to a

           1
             See, respectively, Merriam-Webster, https://www.merriam-webster.com/dictionary/either (last
       visited Mar. 13, 2019) [https://perma.cc/6WLA-ANNV]; Dictionary.com, https://www.dictionary.
       com/browse/either (last visited Mar. 13, 2019) [https://perma.cc/4RDY-K4V5]; English Oxford Living
       Dictionaries, https://en.oxforddictionaries.com/definition/either (last visited Mar. 13, 2019) [https://
       perma.cc/8V4T-XJVR].

                                                      -9-
       reference to the Controlled Substances Act—in statutes regarding such things as background
       checks, bans on employment, schools, drug testing, addiction treatment services, and the like.
       Other than adding those references to the new methamphetamine law, however, that public act
       made no substantive change whatsoever to existing law.
¶ 61       And that is precisely what the General Assembly did in the portion of the public act that
       amended section 10(a), which made the change we have discussed at length, in pertinent part
       as follows (with deleted language struck through and added language italicized):
               “a forcible felony, stalking, aggravated stalking, domestic battery, any violation of
               either the Illinois Controlled Substances Act, the Methamphetamine Control and
               Community Protection Act, or the Cannabis Control Act that is classified as a Class 2 or
               greater felony, any felony violation of Article 24 of the Criminal Code of 1961, or any
               adjudication as a delinquent minor for the commission of an offense that if committed
               by an adult would be a felony.” Pub. Act 94-556, § 1035 (eff. Sept. 11, 2005)
               (amending 430 ILCS 65/10).
¶ 62       With such a narrow focus on combating the growing epidemic of methamphetamine abuse
       in Illinois and given that nothing else in that massive public act made any other substantive
       change to over 100 existing state statutes, we find it next to impossible to believe that the
       General Assembly meant to slip in one other item, too, under the radar: a substantive change to
       which kinds of disqualifying felony drug convictions would allow an aggrieved FOID Card
       applicant to petition for relief directly to the circuit court. We find no hint whatsoever that the
       General Assembly was focused on making such a substantive change to the FOID Card statute
       in this public act. The deletion of the word “either” and the addition of commas were purely
       grammatical considerations that do not suggest a contrary legislative intent.
¶ 63       The only reasonable conclusion is that the General Assembly merely added the new
       methamphetamine law alongside the Controlled Substances Act, as it did in countless other
       places throughout the Illinois Compiled Statutes, without intending any substantive change
       beyond that addition.
¶ 64       Thus, our review of the legislative history of section 10(a), though unnecessary, only
       supports our interpretation of that provision. As it unquestionably did before the 2005
       amendment, section 10(a) continues today to permit direct petitions to the circuit court only
       when the disqualifying conviction is a “Class 2 or greater felony” violation of the Controlled
       Substances Act.
¶ 65       As plaintiff’s disqualifying conviction was a Class 4 felony, his only recourse was a
       petition to the Director. The circuit court lacked subject-matter jurisdiction over plaintiff’s
       petition.

¶ 66                                        CONCLUSION
¶ 67       We vacate the circuit court’s judgment and remand with instructions to dismiss the cause
       for lack of subject-matter jurisdiction. We express no opinion on the merits of plaintiff’s
       petition.

¶ 68      Vacated and remanded with instructions.




                                                   - 10 -